Citation Nr: 1620467	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-33 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection of a low back disability.

2. Entitlement to service connection of the residuals of a nose injury, to include headaches, nausea, dizziness, hearing loss, and tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Wife



ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the benefits sought on appeal.

The Board notes at the outset that these claims were initially certified to the Board as individual claims for service connection of tinnitus, hearing loss, and the residuals of a nose injury.  However, the Veteran has asserted and argued in the claims file that his tinnitus and hearing loss are also residuals of a nasal injury he suffered in service.  For that reason, the issues have been restated as above, to more accurately capture the Veteran's contentions, absent medical evidence to warrant analysis of separate claims.  

These claims were previously before the Board in November 2013, at which time they were remanded for further development.  That development having been completed, the claims are once again before the Board for appellate review.  

In August 2011, the Veteran testified before the undersigned Veterans Law Judge during a hearing conducted at the Buffalo, New York regional office.  A transcript of the hearing has been associated with the claims file.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  

The issue of residuals of the Veteran's nasal injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's low back disability was noted upon his entry into service.

2. The Veteran's low back disability was not aggravated by his service, beyond the normal progress of the disability.


CONCLUSION OF LAW

The criteria for service connection of the Veteran's low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.102, 3.303; 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In this case, the Veteran was provided written notice of the evidence and information necessary to substantiate a claim for service connection in July 2009, and the first adverse decision in this case came in October 2009.  In this letter, the Veteran was also advised of his responsibilities in obtaining relevant evidence, and he was advised of what evidence the VA would obtain.  Finally, this letter provided the Veteran' with information on establishing a disability rating and an effective date.  As such, the Board finds that the VA has satisfied its duty to notify the Veteran' under the VCAA.

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA medical records, and identified private treatment records have been obtained and considered.  Moreover, the Veteran has not identified any outstanding records which need be obtained in considering these claims.  

Additionally, the Board notes that the Veteran's back was examined in March 2014 by a VA medical examiner.  The Board finds that this examination, and the resulting opinion, was adequate to decide this claim.  This examination and opinion was formed after a review of the Veteran's claims file, which included his statements, arguments, and medical history.  Additionally, the opinion contained in this report was supported by clear rationale and explanation as to the evidence in the record which the examiner found most probative.  Finally, the Board finds that this examination report provides medical evidence on all questions presented to the Board with respect to the Veteran's claim for a low back disability, and so the examination is adequate for the Board to proceed to the merits of this claim.

The Board also notes that this medical examination and opinion was obtained after a remand by the Board in November 2013.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

To that end, in November 2013 the Board ordered that the Veteran's back be examined by a qualified professional.  In this order, the Board requested the examiner to offer an opinion as to whether the Veteran's low back disability clearly and unmistakably preexisted his entry into service.  The Board then asked the examiner a series of contingent questions regarding the Veteran's back.  Without completely repeating the Board's November 2013 orders, the Board finds that the examiner has answered all questions appropriate to his examination, as were posed by the Board in the prior remand.  Therefore, the Board finds that there has been substantial compliance with the November 2013 remand orders, relative to the Veteran's claim for service connection of his low back disability.  

As was noted above, the Veteran testified at a hearing before the undersigned in August 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that a Veterans Law Judge who chairs a hearing fulfill two duties.  First, the Veteran's Law Judge must fully explain the issues, and second, the Veterans Law Judge has the duty to suggest the submission of evidence that may have been overlooked.  
	
In this case, the Veterans Law Judge clearly explained the elements necessary for the Veteran to substantiate his claim for service connection, as well as possible means available for the Veteran to provide evidence of those elements, such as scholarly articles.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Accordingly, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

II. Analysis

Generally, service connection may be granted when the Veteran has a current disability and the evidence indicates that his current disability is causally or etiologically related to an in-service injury, event, or illness.  38 C.F.R. § 3.303.  However, when a service member enters service with a preexisting condition, that condition may only be service connected when the record indicates that the condition was aggravated by an in-service incurrence of a disease or injury.  38 C.F.R. § 3.306.  The term "aggravation" has been defined to mean a permanent worsening of the disability beyond the natural course of the condition.  See 38 C.F.R. § 3.306(a).

In order to find that a Veteran entered service with a preexisting medical condition, the Veteran's induction examination must include a notation by the medical examiner, in the examination report, of such a condition.  Simply relating medical history of the Veteran does not serve to establish a preexisting medical condition.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1995).  If no such notation exists, then the Veteran is presumed to be sound when he entered service.  See 38 C.F.R. § 3.306(a).

In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claims file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, while lay evidence is competent to establish the presence of observable symptomatology, and "may provide sufficient support for a claim of service connection", it is not competent to establish a diagnosis or etiology, except in very specific situations.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Finally, in assessing these claims, the Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary, and therefore the Board, must give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran entered service in January 1964.  He underwent in induction examination in November 1963.  At that time, he reported that he did have a "bad back from an auto accident."  The examiner then found the Veteran to have a normal spine at that time.  However, in the physician's summary the examiner did note a back injury that previously placed the Veteran in the hospital for a week, and that he now had semi-lumbar pain.  Accordingly, the Board finds that this notation from the induction examiner constituted more than a mere recitation of the Veteran's medical history, and instead it was a discussion of a disability which continued to impact the Veteran.  For that reason, the Veteran's back disability is found to have been noted upon entry into service, and so the record must show that it is at least as likely as not that the Veteran's back disability was aggravated by his service in order for him to be granted service connection.  

With that in mind, the Veteran's service treatment records do show a radiography request in February 1964 because of back pain.  These x-rays were returned with negative findings.  The Veteran's service treatment records are then silent as to any issues with his back until his separation examination in December 1965, at which time the Veteran reported that he was "in very good health".  The examiner then found no abnormalities with the Veteran's spine or musculoskeletal system.

The Veteran's post-service medical records first contain evidence relating to the Veteran's back pain in November 2006, at which time he complained of pain across the lower back.  Similar complaints can be found throughout the Veteran's medical records since 2006, and in September 2008 the Veteran underwent an MRI examination of the lumbar spine.  This examination found evidence of a small disc protrusion at L3-4 with neural foraminal narrowing, as well as a protrusion at L4-5 with recess narrowing.  

The Veteran's back was then examined as part of the November 2013 remand order, as was discussed above.  During this examination, the Veteran was diagnosed with degenerative arthritis of the spine, as well as intervertebral disc disease.  After this examination, the examiner stated that "the claimed condition, which clearly and unmistakable existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness."  In support of this opinion, the examiner noted the lack of documented medical evidence of any aggravation during his military service.  The examiner also noted that after service the Veteran went on to work in construction and masonry for many years.  The examiner then said that the Veteran's work history, "along with the risk factors of: age, obesity, and hereditary, are the most likely aggravating factors for his current back condition."

This being the most salient evidence in the claims file, the Board finds insufficient evidence to conclude that the Veteran's preexisting back disability was aggravated by his service, beyond the natural progression of the disability.  In reaching this conclusion, the Board finds great probity in the fact that the Veteran's service treatment records are largely silent as to any difficulties with the Veteran's back during his service, including at his separation from service.  In fact, not only did the Veteran's separation examination find his spine to be completely normal, the only radiographic examination of the Veteran's back from the relevant time period also found no abnormalities.  Together, this evidence suggests that the Veteran's back disability was not a major source of difficulty for the Veteran during his service, and that nothing that occurred in service appreciably worsened his condition.  This finding is bolstered by the Veteran's ability to perform physically laborious work in construction and masonry after leaving service.  

The Board also places some weight on the statement of the March 2014 medical examiner.  This opinion was offered after a complete review of the Veteran's claims file to that point.  Such a longitudinal review of the claims file lends great credibility to the findings and opinions of the examiner.
Furthermore, the Board notes no evidence in the claims file to suggest that the Veteran's back disability was aggravated by his service, apart from the assertions of the Veteran himself.  While the Veteran is competent to offer evidence as to the signs and symptoms which he can specifically observe, the Veteran is not medically qualified to opine on whether or not his lower back disability was worsened beyond the natural progress of the disability by his service.  As such, the weight of the evidence surrounding this claim is against service connection, and so the "benefit of the doubt" rule does not apply.

ORDER

Service connection of a low back disability is denied.


REMAND

As was discussed briefly above, with respect to the Veteran's other claimed disabilities, the Veteran has testified that he experienced increased headaches, dizziness, and nausea after he was involved in a car accident prior to service.  He also testified that these symptoms increased after he was struck in the nose with a metal helmet during a training activity in service.  The Veteran has also testified that he experienced tinnitus and hearing loss after this nasal injury.  Thus, the Veteran has, in essence, asserted that each of these issues began or worsened after he was struck in the head.  Yet, the Veteran's medical records do not address whether these symptoms are all related to a single medical cause, or whether they constitute entirely separate medical disabilities.  

The Board also notes that each of these symptoms could be neurological symptoms, and yet the claims file shows no evidence that the Veteran has ever been examined or considered for a traumatic brain injury.  In order to afford the Veteran all consideration of his claim that he is due, the Board finds that a remand is necessary in order to examine the Veteran for a possible traumatic brain injury caused by the blow he suffered in service.  A remand is also necessary in order to determine whether the Veteran's headaches, nausea, dizziness, hearing loss, and tinnitus are all residuals of a single medical condition, or if these disabilities constitute entirely separate disabilities which should be adjudicated by the Board individually.  

More specifically, the Board notes that the Veteran's hearing and tinnitus were examined by a VA audiologist in May 2014.  At that time, the examiner stated that "if the nose accident was during his military service, tinnitus resulting from that is a medical problem and beyond the scope of practice of this examiner."  The examiner then recommended that the Veteran be examined by a physician or physician's assistant to obtain an opinion as to whether the Veteran's tinnitus was caused by his nasal injury in service.  Accordingly, the Board finds that a remand is also necessary in this case in order to obtain a complete medical opinion on the question of whether the Veteran's tinnitus could have been caused by his nasal injury, or any other event that occurred in service.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA outpatient treatment records that are not currently associated with the claims file. 

2. Schedule the Veteran a neurological examination with a qualified VA medical professional to assess the nature and etiology of his headaches, dizziness, nausea, hearing loss, and tinnitus.  In scheduling this examination, the examiner must be given access to the Veteran's entire claims file, including this Remand.  The examiner must review the claims file in its entirety prior to rendering their opinion.

In conducting this examination, the examiner must assess whether the Veteran has any residuals of a traumatic brain injury after being struck in the head by a helmet during his active service.  The examiner is reminded that the Veteran is competent to report the events of his active duty service.  

The examiner must also discuss whether the Veteran's headaches, dizziness, nausea, hearing loss, and tinnitus are each symptoms of a root medical cause, or whether they constitute separate and individual medical disabilities which are unrelated to each other or any common cause, such as a traumatic brain injury.  

a) If the examiner believes that these symptoms are related to a common cause, that cause must be identified, and the examiner must offer their opinion as to whether it is at least as likely as not that this common cause is causally or etiologically related to the Veteran's service, including being struck in the head by a helmet.  The examiner must provide a detailed rationale for their opinion.

b) If the examiner believes these symptoms to be separate medical disabilities, not related to any common cause or to each other, the examiner must address the following questions in turn.  

(1) Were the Veteran's headaches aggravated by his military service, to include being struck in the nose during active duty?  

In addressing this question, the examiner should specifically discuss the notations made in the Veteran's 1963 induction examination, and any other evidence which was used in the formation of this opinion.

(2) Was the Veteran's dizziness aggravated by his military service, to include being struck in the nose during active duty?

In addressing this question, the examiner should specifically discuss the notations made in the Veteran's 1963 induction examination, and any other evidence which was used in the formation of this opinion.

(3) Did the Veteran's nausea clearly and unmistakably preexist his entry into service?

In answering this question, the examiner is reminded that the "clear and unmistakable" standard has been defined to mean that the topic is "undebatable". 

(i) If so, was the Veteran's nausea clearly and unmistakably NOT aggravated by his service?

(ii) If not, is it at least as likely as not that the Veteran's nausea is causally or etiologically related to his service?

(4) Is it at least as likely as not that the Veteran's tinnitus was causally or etiologically related to his in-service nasal injury?

In answering these questions, the examiner is reminded that the term "aggravation" means a permanent worsening of the disability in question, beyond the natural progression of the disability. 

The examiner must provide detailed supporting rationale for any and all opinions offered, with specific references to evidence contained in the record which the Veteran found relevant.  

3. After completing the above development, as well as any other warranted development, the Veteran's claim(s) must be readjudicated based on the entirety of the evidence.  If the Veteran's claim(s) remain denied, the Veteran and his representative must be issued a supplemental statement of the case, and an appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


